       Case 1:19-cv-08621-PGG-RWL Document 37 Filed 09/09/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X             9/9/2020
SECURITIES AND EXCHANGE                                        :
COMMISSION,                                                    :
                                                               :   19 Civ. 08621 (PGG) (RWL)
                                    Plaintiff,                 :
                                                               :   ORDER
                  - against -                                  :
                                                               :
TOM SIMEO,                                                     :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Pursuant to and as set forth in more detail during the discovery and show cause

hearing held before the Court on September 9, 2020, the Court finds that Defendant

Simeo has not complied with his discovery obligations, with respect to both initial

disclosures and responding to document requests and interrogatories served by the SEC,

and has violated Court orders requiring him to comply. Despite ample opportunity to meet

his discovery obligations, Defendant has not provided a credible explanation for why he

has not complied. Accordingly, this Court respectfully recommends that Defendant Simeo

be precluded from introducing any additional witnesses, documents, or information

responsive to interrogatories that he has not already properly disclosed or does not

properly disclose by September 16, 2020, when discovery closes. If Defendant produces

information within the next seven days that the SEC believes should be precluded or

merits more time for the SEC to follow up on, the SEC may make an application at the

appropriate time.

        Simeo’s request for an extension of the discovery deadline is denied.




                                                        1
     Case 1:19-cv-08621-PGG-RWL Document 37 Filed 09/09/20 Page 2 of 2




                                         SO ORDERED.



                                         _______________________________
                                         ROBERT W. LEHRBURGER
                                         UNITED STATES MAGISTRATE JUDGE

Dated: September 9, 2020
       New York, New York

Copies transmitted to all counsel of record.




                                               2
